Case: 19-1964   Document: 72 Page:
         Case 1:16-cv-11745-DJC    1   Date
                                Document 161 Filed:
                                               Filed07/12/2021  Entry
                                                     07/12/21 Page 1 ofID:
                                                                        2 6433246




               United States Court of Appeals
                              For the First Circuit
 No. 19-1964

                                      TIM KARTH

                                   Plaintiff - Appellant

   ABRAHAM KISWANI; RICHARD J. ERICKSON; RICHARD B. KING, JR.; TERRELL
                               JACKSON

                                        Plaintiffs

                                            v.

     KERYX BIOPHARMACEUTICALS, INC.; RON BENTSUR; SCOTT A. HOLMES;
                 GREGORY P. MADISON; JAMES OLIVIERO

                                  Defendants - Appellees


                                       MANDATE

                                  Entered: July 12, 2021

        In accordance with the judgment of June 21, 2021, and pursuant to Federal Rule of
 Appellate Procedure 41(a), this constitutes the formal mandate of this Court.


                                          By the Court:

                                          Maria R. Hamilton, Clerk


 cc:
 Jeffrey Craig Block
 Geoffrey A. Friedman
 Alan L. Kovacs
 Jeremy Alan Lieberman
 David Avi Rosenfeld
 Laurence Adam Schoen
 Nathaniel Silver
Case: 19-1964   Document: 72 Page:
         Case 1:16-cv-11745-DJC    2   Date
                                Document 161 Filed:
                                               Filed07/12/2021  Entry
                                                     07/12/21 Page 2 ofID:
                                                                        2 6433246




 John F. Sylvia
 Jacob A. Walker
